341 F.2d 292
UNITED STATES of America, Appellant and Cross-Appellee,v.MASSACHUSETTS TRUSTEES OF EASTERN GAS AND FUEL ASSOCIATES,MYSTIC STEAMSHIP DIVISION, Appellee and Cross-Appellant.
No. 9533.
United States Court of Appeals Fourth Circuit.
Argued Nov. 12, 1964.Decided Feb. 1, 1965.

Alan Raywid, Atty., Dept. of Justice (John W. Douglas, Asst. Atty., Gen., Morton Hollander and Lawrence F. Ledebur, Attys., Dept. of Justice, and Claude V. Spratley, Jr., Norfolk, Va., on brief), for appellant and cross-appellee.
R. M. Hughes, III, and Charles R. Dalton, Jr., Norfolk, Va.  (Seawell, McCoy, Winston & Dalton, Norfolk, Va., on brief), for appellee and cross-appellant.
Before SOBELOFF, Chief Judge, and HAYNSWORTH and J. SPENCER BELL, Circuit Judges.
PER CURIAM.


1
This is an appeal and a protective cross-appeal from decrees entered by the district court in consolidated admiralty actions arising out of a ship collision in international waters off the Virginia coast.  The opinion of the district court is reported at 224 F. Supp. 705 (E.D.Va. 1963).  In that opinion, the district court carefully analyzed the evidence and found the facts.  We think its factual findings are fully supported by substantial evidence in the record.  Further, we think the court below correctly applied the pertinent law.  Since the district court opinion fully discusses and we think properly applies the precedents to the issues raised on this appeal, we see nothing to be gained from further elaboration.  The decrees are


2
Affirmed.